                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KIRK ROBINSON,                               )
                                             )
                     Plaintiff,              )                     8:19CV299
                                             )
               v.                            )
                                             )
RANDY FAIR, Keith County                     )                      ORDER
Attorney, and JEFF STEVENS, Keith            )
County Sheriff,                              )
                                             )
                     Defendants.             )
                                             )

       Plaintiff has filed another Motion to Amend (Filing No. 17). As stated in the
court’s July 30, 2019, order (Filing No. 15):

       Until Plaintiff pays his initial partial filing fee, the court cannot conduct
       initial review of the Complaint, at which time the court will determine if
       Plaintiff’s case may proceed. If the case is allowed to proceed further,
       Plaintiff may be ordered to file an amended complaint that can incorporate
       the subjects mentioned in Plaintiff’s Motions to Amend and letters to the
       court. But at this early stage, Plaintiff’s Motions are premature and shall be
       denied without prejudice to assertion at a later time should Plaintiff’s case
       be permitted to progress.

Accordingly,

       IT IS ORDERED that Plaintiff’s Motion to Amend (Filing No. 17) is premature
and is denied without prejudice to reassertion should Plaintiff’s case be permitted to
proceed after Plaintiff pays his initial partial filing fee and after the court conducts initial
review of Plaintiff’s Complaint.

       DATED this 5th day of August, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
